COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §              No. 08-20-00066-CR

  EX PARTE                                        §                 Appeal from the

  SLADE ALAN MOORE,                               §                  County Court

                                                  §           of Andrews County, Texas
                                Appellant.
                                                  §                 (TC# 19-0258)


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below and remand this case to the trial

court for further proceedings consistent with this opinion. This decision shall be certified below

for observance.

       IT IS SO ORDERED THIS 4TH DAY OF FEBRUARY, 2022.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.